Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated March14, 2011, with respect to the consolidated financial statements and schedules andinternal control over financial reporting included in the Annual Report on Form 10-K for the year ended December31, 2010, of Resource Capital Corp., which are incorporated by reference in this Registration Statement. We consent to the incorporation by reference in the Registration Statement of the aforementioned reports. /s/ GRANT THORNTON LLP Philadelphia, Pennsylvania August23, 2011
